       Case 2:20-mj-09119-ESW Document 7 Filed 04/02/20 Page 1 of 7



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     RAYMOND K. WOO
 3   Arizona State Bar No. 023050
     JAMES R. KNAPP
 4   Arizona State Bar No. 021166
     Assistant United States Attorneys
 5   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 6   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 7   raymond.woo@usdoj.gov
     james.knapp2@usdoj.gov
 8   Attorneys for Plaintiff
 9                       IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11
     United States of America,                                   No. 20-09119-MJ
12
                           Plaintiff,
13                                                      MEMORANDUM REGARDING
              vs.                                            DETENTION
14
15   Austin Steinbart,
16                         Defendant.
17
18          Defendant Austin Steinbart (“STEINBART”) caused thousands of emails to flood

19   a victim company’s support email system between March 21, 2020, and continuing at least
20   until March 25, 2020, impairing the integrity or availability of data, a program, a system,

21   or information. STEINBART caused this flood of emails with the intent to extort the victim

22   company into returning him with access to certain computer files he identified as the
23   “amorphous archive.” See CR 1 (Complaint) at 6-7. The victim company removed

24   STEINBART’s posted files because some of them allegedly contained private third-party

25   information that STEINBART misappropriated from his contract work with CenturyLink.
26          STEINBART is a danger to the community and is unlikely to follow any Court-

27   imposed conditions of release because he appears to have significant unaddressed mental

28   health issues, he has demonstrated a propensity to make threatening communications, and
       Case 2:20-mj-09119-ESW Document 7 Filed 04/02/20 Page 2 of 7




 1   he has shown a willingness to escalate his criminal conduct even after being admonished
 2   by the FBI.1 Here is a sampling of some of the government’s concerns:
 3       In January of 2020, STEINBART went to a California clinic for a brain scan at the
 4         behest of his parents. This California clinic provides holistic treatments for behavior
 5         issue. While there, STEINBART gained unauthorized access to protected patient
 6         information on the clinic’s computer and recorded the patient information in a video.
 7       On March 5, 2020, STEINBART posted a threat against the Queen of Denmark on
 8         his YouTube account.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22   Exh. 1, STEINBART YouTube Post, Dated March 5, 2020.
23
24
25
26
           1
27            STEINBART’s detention arguably cannot be based “solely on a finding of
     dangerousness” unless the 18 U.S.C. § 1030(a)(7) charge in the criminal complaint
28   qualifies as a crime of violence under 18 U.S.C. § 3142(f)(1). See United States v. Twine,
     344 F.3d 987, 987 (9th Cir. 2003).

                                                -2-
       Case 2:20-mj-09119-ESW Document 7 Filed 04/02/20 Page 3 of 7




 1         On March 13, 2020, STEINBART posted the January 2020 video on his YouTube
 2          account,   exposing   sensitive   patient   information   to   the   public.   See
 3          https://www.youtube.com/watch?v=zqi9m4N-qSI, at 5 minute mark.
 4       The California clinic learned of the patient information disclosure and asked
 5          STEINBART to take down the video. STEINBART refused to take down the video
 6          and, in one of many text exchanges with the clinic, STEINBART made unusual
 7          comments about being a Defense Intelligence Agency officer immune from
 8          prosecution:
 9
10
11
12
13
14
15
16
17
18
19
20   Exh. 2, STEINBART Text, Dated March 15, 2020.
21
22
23
24
25
26
27
28


                                               -3-
       Case 2:20-mj-09119-ESW Document 7 Filed 04/02/20 Page 4 of 7




 1       After some further exchanges, STEINBART reposted the video, and made the
 2         following threat against the clinic:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   Exh. 3, STEINBART Text, Dated March 18, 2020.
16       On March 19, 2020, the FBI made contact with STEINBART at his home in
17         Chandler to discuss his disclosure of sensitive patient information. During this
18         interview, STEINBART referred to himself as a “spy” and claimed to receive
19         messages from himself in the future. STEINBART claimed to be protected by the
20         Defense Intelligence Agency (“DIA”), and that he receives direction on what to do
21         from the DIA. The FBI asked STEINBART to remove the videos with the patient
22         information and he refused.
23       Shortly after meeting the FBI on March 19, STEINBART then escalated his conduct
24         by extorting a victim company in Connecticut by directing his YouTube followers
25         to engage in a coordinated email flood attack. See CR 1, Complaint at 6-9.
26
27
28


                                                  -4-
      Case 2:20-mj-09119-ESW Document 7 Filed 04/02/20 Page 5 of 7




 1      STEINBART directed this email denial of service type attack by posting a video at
 2        https://www.youtube.com/watch?v=9K24TLAvyDI with the following comment:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   Exh. 4, STEINBART YouTube Comment, dated March 21, 2020.
16      On March 23, 2020, STEINBART posted another YouTube video. See
17        https://www.youtube.com/watch?v=7oZQGsGquZA. In this video, STEINBART
18        claimed to be the new DIA commander. He discussed the “email blockade” on the
19        victim company and provided additional victim company email addresses for his
20        supporters to target. STEINBART also provided the victim company’s tech support
21        number and urged his supporters to call in and dial 9 for emergency support.
22
23
24
25
26
27
28


                                             -5-
          Case 2:20-mj-09119-ESW Document 7 Filed 04/02/20 Page 6 of 7




 1         On March 23, STEINBART made a threatening communication to the victim
 2            company’s CEO over Twitter and discussed his involvement with the DIA:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   Exh. 5, STEINBART’s Twitter Statement, dated March 23, 2020.
16           On March 24, 2020, STEINBART posted a YouTube video where he discusses his
17            involvement with the DIA and Spaceforce and thanks his supporters for their data
18            blockade of the victim company. See https://www.youtube.com/watch?v=X-
19            CQXHLmnJI.
20
     //
21
     //
22
23   //
24
25
26
27
28


                                                -6-
       Case 2:20-mj-09119-ESW Document 7 Filed 04/02/20 Page 7 of 7




 1          Accordingly, the United States recommends that STEINBART be ordered detained
 2   pending trial as a flight risk and a danger to the community. STEINBART appears to have
 3   unaddressed behavioral or mental health issues, so—if the Court is not inclined to detain
 4   STEINBART until trial—the United States recommends that STEINBART be at least
 5   detained for the short term to allow for mental health testing and placement into an
 6   appropriate halfway house or group home. The United States further requests that the Court
 7   restrict STEINBART’s ability to use the internet and all other social media platforms while
 8   the case is pending.
 9
10          Respectfully submitted this 2nd day of April 2020.
11
12                                              MICHAEL BAILEY
                                                United States Attorney
13                                              District of Arizona
14
                                                s/ Raymond Woo
15                                              RAYMOND K. WOO
                                                JAMES R. KNAPP
16
                                                Assistant United States Attorneys
17
18                                CERTIFICATE OF SERVICE

19   I hereby certify that on this 2nd day of April 2020, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
20   Notice of Electronic Filing to the following CM/ECF registrant:

21   Benjamin Good
     Attorney for Defendant
22
     s/ James Knapp
23   U.S. Attorney’s Office

24
25
26
27
28


                                                 -7-
